 



Exhibit 10.3
[EXECUTION COPY]
THIRD AMENDMENT
TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
November 16, 2004, is made by and among Too, Inc., a Delaware corporation (the
“Borrower”), each of the Guarantors (as defined in the Credit Agreement defined
below), the Lenders (as defined in the Credit Agreement defined below), National
City Bank, in its capacity as sole lead arranger and administrative agent for
the Lenders under the Credit Agreement (the “Agent”), Fifth Third Bank, as
co-syndication agent, LaSalle Bank National Association, as co-syndication
agent, Bank of America, N.A., as co-documentation agent, and The Huntington
National Bank, as co-documentation agent.
BACKGROUND
     The parties hereto are parties to that Credit Agreement, dated as of
April 29, 2003 (as amended to the date hereof, the “Credit Agreement”), and
desire to amend various terms thereof as set forth herein.
OPERATIVE PROVISIONS
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements hereinafter set forth and incorporating the above-defined terms
herein and intending to be legally bound hereby, the parties hereto hereby agree
as follows:
1. Defined Terms; References. Terms not otherwise defined in this Amendment
shall have the respective meanings ascribed to them in the Credit Agreement.
Each reference to “hereof,” "hereunder,” “herein,” and similar references
contained in the Credit Agreement, and each reference to “this Agreement” and
similar references contained in the Credit Agreement, shall refer to the Credit
Agreement as and to the extent amended hereby.
2. Amendment of Credit Agreement.
     (a) Minimum Tangible Net Worth. Effective as of the date hereof,
Section 7.02(o) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(o) Minimum Tangible Net Worth. The Borrower shall not at any time permit
Consolidated Tangible Net Worth to be less than $225,000,000.
     (b) Definitions. Effective as of the date hereof, the definition of “Base
Net Worth” set forth at Section 1.01 of the Credit Agreement is hereby deleted.
3. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants to the Lenders, after giving effect to this Amendment, as follows:
     (a) Authorization. The execution and delivery by the Loan Parties of this
Amendment, the consummation by the Loan Parties of the transactions contemplated
by the Credit Agreement as amended hereby, and the performance by each Loan
Party of its respective obligations under the Credit Agreement as amended hereby
have been duly authorized by all necessary corporate or similar applicable
proceedings on the part of each Loan Party. On the date of each Loan Party’s
execution hereof, there are

 



--------------------------------------------------------------------------------



 



no set-offs, claims, defenses, counterclaims, causes of action, or deductions of
any nature against any of the Obligations;
     (b) Valid and Binding. This Amendment has been duly and validly executed
and delivered by each Loan Party and constitutes, and the Credit Agreement as
amended hereby constitutes, the legal, valid and binding obligations of each
Loan Party enforceable in accordance with the terms hereof and thereof, except
as the enforceability of this Amendment or the Credit Agreement as amended
hereby may be limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies;
     (c) No Conflicts. Neither the execution and delivery of this Amendment nor
the consummation of the transactions contemplated by this Amendment or by the
Credit Agreement as amended hereby nor compliance with the terms and provisions
of this Amendment or of the Credit Agreement as amended hereby, by any of the
Loan Parties, will (a) violate any Law, (b) conflict with or result in a breach
of or a default under the articles or certificate of incorporation or bylaws or
similar organizational documents of any Loan Party or any material agreement or
instrument to which any Loan Party is a party or by which any Loan Party or any
of their respective properties (now owned or hereafter acquired) may be subject
or bound, (c) require any consent or approval of any Person or require a
mandatory prepayment or any other payment under the terms of any material
agreement or instrument to which any Loan Party is a party or by which any Loan
Party or any of their respective properties (now owned or hereafter acquired)
may be subject or bound, (d) result in the creation or imposition of any Lien
upon any property (now owned or hereafter acquired) of any Loan Party, or
(e) require any authorization, consent, approval, license, permit, exemption or
other action by, or any registration, qualification, designation, declaration or
filing with, any Official Body; and
     (d) No Defaults. After giving effect to the amendments made herein: (i) no
Event of Default under and as defined in the Credit Agreement has occurred and
is continuing, and (ii) the representations and warranties of each of Borrower
and the other Loan Parties contained in the Credit Agreement and the other Loan
Documents are true and correct on and as of the date hereof with the same force
and effect as though made on such date, except to the extent that any such
representation or warranty expressly relates solely to a previous date.
4. Effectiveness of Amendment.
     (a) This Amendment shall become effective as of the date hereof upon
receipt by the Agent, from each of the Loan Parties and from the Required
Lenders, of a counterpart hereof signed by such party or facsimile or other
written confirmation (in form satisfactory to Agent) that such party has signed
a counterpart hereof.
     (b) Upon the effectiveness hereof, the Credit Agreement shall be amended
hereby in accordance with the terms hereof, and this Amendment and the Credit
Agreement shall hereafter be one agreement and any reference to the Credit
Agreement in any document, instrument, or agreement shall hereafter mean and
include the Credit Agreement as amended hereby. In the event of irreconcilable
inconsistency between the terms or provisions hereof and the terms or provisions
of the Credit Agreement, the terms and provisions hereof shall control. Except
as specifically amended by the provisions hereof, the Credit Agreement and all
other Loan Documents shall remain in full force and

2



--------------------------------------------------------------------------------



 



effect and are hereby ratified and confirmed by the parties hereto. Each Lender,
by its execution hereof, hereby consents to this Amendment pursuant to the
Credit Agreement.
5. Joinder of Guarantors. Each of the Guarantors hereby joins in this Amendment
to evidence its consent hereto, and each Guarantor hereby reaffirms its
obligations set forth in the Credit Agreement, as hereby amended, and in each
Guaranty Agreement and each other Loan Document given by it in connection
therewith..
6. Governing Law. This Amendment shall be deemed to be a contract under the laws
of the State of Ohio and for all purposes shall be governed by and construed and
enforced in accordance with the internal laws of the State of Ohio without
regard to its conflict of laws principles.
7. Counterparts; Telecopy. This Amendment may be signed in any number of
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of executed
signature pages by facsimile or other electronic transmission will constitute
effective and binding execution and delivery.
[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 8 TO THIRD AMENDMENT]
     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Amendment to be executed and delivered as of the day
and year first above written.

                 
 
                    BORROWER:                   TOO, INC.    
 
               
 
      By:   /s/ Michael W. Rayden    
 
               
 
          Name: Michael W. Rayden
Title: Chairman, President and CEO    
 
                    GUARANTORS:        
 
                        AMERICAN FACTORING, INC.    
 
               
 
      By:   /s/ William E. May    
 
               
 
          Name: William E. May
Title: Vice President    
 
                    FLORET, LLC    
 
               
 
      By:   /s/ Vanessa McCullen    
 
               
 
          Name: Vanessa McCullen
Title: President    
 
                    JUSTICE STORES, LLC    
 
               
 
      By:   /s/ Michael W. Rayden    
 
               
 
          Name: Michael W. Rayden
Title: Chairman, President and CEO    
 
                    LT HOLDING, INC.    
 
               
 
      By:   /s/ Ronald Robinson    
 
               
 
          Name: Ronald Robinson
Title: President and CEO    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 8 TO THIRD AMENDMENT]

                 
 
                    LT IMPORT CORP.    
 
               
 
      By:   /s/ Willie Henderson    
 
               
 
          Name: Willie Henderson
Title: President and CEO    
 
                    LIMITED TOO CATALOG PRODUCTION, INC.    
 
               
 
      By:   /s/ Edward A. Woods    
 
               
 
          Name: Edward A. Woods
Title: President and CEO    
 
                    LIMITED TOO CREATIVE DESIGN, INC.    
 
               
 
      By:   /s/ Scott M. Bracale    
 
               
 
          Name: Scott M. Bracale
Title: President and CEO    
 
                    LIMITED TOO DIRECT, LLC    
 
               
 
      By:   /s/ Scott M. Bracale    
 
               
 
          Name: Scott M. Bracale
Title: President and CEO    
 
                    LIMITED TOO PURCHASING, INC.    
 
               
 
      By:   /s/ Douglas J. Probst    
 
               
 
          Name: Douglas J. Probst
Title: President and CEO    
 
                    LIMITED TOO STORE PLANNING, INC.    
 
               
 
      By:   /s/ Douglas H. Tilson    
 
               
 
          Name: Douglas H. Tilson
Title: President and CEO    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 8 TO THIRD AMENDMENT]

     
 
MISH MASH, LLC
 
   
 
By: /s/ Michael W. Rayden
 
   
 
  Name: Michael W. Rayden
Title: President and CEO
 
   
 
TOO GC, LLC
 
   
 
By: /s/ William E. May
 
   
 
  Name: William E. May
Title: President, Treasurer, Secretary
 
   
 
TOO BRANDS, INC.
 
   
 
By: /s/ Michael W. Rayden
 
   
 
  Name: Michael W. Rayden
Title: President and CEO
 
   
 
TOO BRANDS INVESTMENT, LLC
 
   
 
By: /s/ William E. May
 
   
 
  Name: William E. May
Title: President, CEO and Treasurer
 
   
 
TOO IMPORT, LLP
 
   
 
By: /s/ Willie Henderson
 
   
 
  Name: Willie Henderson
Title: President and CEO

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 4 OF 8 TO THIRD AMENDMENT]

         
 
       
 
NATIONAL CITY BANK, individually and as
Agent    
 
       
 
By: /s/ Ralph A. Kaparos    
 
       
 
  Name: Ralph A. Kaparos
Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 5 OF 8 TO THIRD AMENDMENT]

         
 
       
 
FIFTH THIRD BANK    
 
       
 
By: /s/ Christopher D. Jones    
 
       
 
  Name: Christopher D. Jones
Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 6 OF 8 TO THIRD AMENDMENT]

         
 
       
 
LASALLE BANK NATIONAL ASSOCIATION    
 
       
 
By: /s/ Warren F. Weber    
 
       
 
  Name: Warren F. Weber
Title:    Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 7 OF 8 TO THIRD AMENDMENT]

         
 
       
 
BANK OF AMERICA, N.A.    
 
       
 
By: /s/ Peter Foley    
 
       
 
  Name: Peter Foley
Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 8 OF 8 TO THIRD AMENDMENT]

         
 
       
 
THE HUNTINGTON NATIONAL BANK    
 
       
 
By: /s/ John M. Luehmann    
 
       
 
  Name: John M. Luehmann
Title:   Vice President    

 